DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending in the application.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claims 7 and 12: “image quality evaluation value acquisition means” and “image quality parameter group acquisition means”. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claims 1 and 8: “an image quality evaluation value acquisition unit” and “an image quality parameter group acquisition unit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Per claim 7/12, based upon consideration of all of the relevant factors with respect to the claim as a whole, claim 7/12 held to claim purely “A program...", and is therefore rejected as ineligible subject matter.  
A program, when not claimed as embodied in non-transitory computer-readable media is functional descriptive material per se and is not statutory because it is not capable of causing functional change in the computer. See para. [0120], [0121] and [0124] of the current application (PGPub). A claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest elements of the computer which permit the computer program’s functionality to be realized, and is thus statutory. See MPEP 2106.01 (I).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 6-12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ikeda et al. (US Publication 2018/0288297 A1, hereafter Ikeda; Note the corresponding application was published on 06/29/2017 as WO 2017/110192 A1).
As per claim 1, Ikeda teaches every limitation as claimed including an arithmetic device (FIG. 1-2) comprising: 
an image quality evaluation value acquisition unit that obtains a first image quality evaluation value on a basis of developed image data obtained by performing development processing on captured image data; and 

 (Ikeda discloses a device for improving the accuracy of image quality adjustment of each of a plurality of cameras (ABSTRACT; FIG. 1). In an embodiment, N cameras are connected to an information processing device 10B (FIG. 6). The data acquisition unit 110B first acquires either one or both of the image and the wave-detection value from each of the cameras 20-1 to 20-N. In addition, the confidence level calculation unit 140 calculates the confidence level of each of the cameras 20-1 to 20-N. The confidence level calculation unit 140 may calculate, for each camera, a difference value between the unadjusted image quality adjustment value (corresponding to “the first image quality evaluation value”) and a predetermined reference adjustment value (corresponding to “the second image quality evaluation value”) as the confidence level. Ikeda then determines the adjusted image quality adjustment value of each camera on the basis of the confidence level of the camera. Para. [0074] discloses various parameters obtained in an image development processing. For example, obtaining                         
                            
                                
                                    W
                                
                                
                                    r
                                
                            
                            ,
                            
                                
                                    W
                                
                                
                                    g
                                
                            
                        
                     and                         
                            
                                
                                    W
                                
                                
                                    b
                                
                            
                        
                     (gains) in image-wave-detection, detection of r, g, and b signal values in the imager, determination of R, G, and B signal values after performing white balance etc., are acts performed in an image development processing.  Referring to FIG. 7,                         
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            i
                                        
                                    
                                
                                →
                            
                            =
                            (
                            
                                
                                    W
                                
                                
                                    r
                                    i
                                
                            
                            ,
                            
                                
                                    W
                                
                                
                                    g
                                    i
                                
                            
                            ,
                            
                                
                                    W
                                
                                
                                    b
                                    i
                                
                            
                            )
                        
                     is the unadjusted image quality adjustment value determined by image-wave-detection, and                          
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            a
                                            v
                                            e
                                        
                                    
                                
                                →
                            
                            =
                            (
                            
                                
                                    W
                                
                                
                                    r
                                    i
                                    _
                                    a
                                    v
                                    e
                                
                            
                            ,
                            
                                
                                    W
                                
                                
                                    g
                                    i
                                    _
                                    a
                                    v
                                    e
                                
                            
                            ,
                            
                                
                                    W
                                
                                
                                    b
                                    i
                                    _
                                    a
                                    v
                                    e
                                
                            
                            )
                        
                     is a reference adjustment value. Note                         
                            
                                
                                    W
                                
                                
                                    r
                                    i
                                
                            
                            ,
                            
                                
                                    W
                                
                                
                                    g
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    W
                                
                                
                                    b
                                    i
                                
                            
                        
                     can be regarded as an image quality parameter group. Further                         
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            i
                                        
                                    
                                
                                →
                            
                        
                     is set to                         
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            a
                                            v
                                            e
                                        
                                    
                                
                                →
                            
                            .
                             
                        
                     By doing so, the difference is decreased. See FIG. 15, para. [0074]-[0077], [0104] for descriptions. ) 

As per claim 2, dependent upon to claim 1, Ikeda teaches that the second image quality evaluation value is obtained on a basis of developed image data obtained by performing development processing on captured image data of a second camera of the same model as or a different model from a first camera for obtaining the captured image data (Ikeda teaches that the reference adjustment value may be a predetermined representative value regarding one or a plurality of cameras excluding the camera using the reference adjustment value for calculating the confidence level among the cameras 20-1 to 20-N (hereinafter also referred to as "other cameras than the relevant camera"). In an example, the representative value may be an intermediate value, an average value, a minimum value, or a maximum value regarding other cameras than the relevant camera among the cameras 20-1 to 20-N. If the predetermined representative value refers to one particular camera, the camera has to be either the same model as the first camera that is being adjusted or a different model as the first camera that is being adjusted. See para. [0069]-[0070] for reference adjustment value.)  



Claim 6, a method claim, is rejected as applied to corresponding device claim 1 above. 

Claim 7, a program claim, is rejected as applied to corresponding device claim 1 above. 

As per claim 8, an independent claim, Ikeda teaches an arithmetic device (FIG. 1-2) comprising: 
an image quality evaluation value acquisition unit that obtains a plurality of first image quality evaluation values on a basis of a plurality of pieces of developed image data obtained by performing development processing on every one of a plurality of pieces of captured image data; and 
an image quality parameter group acquisition unit that obtains an image quality parameter group in the development processing to decrease a difference between every one of the plurality of first image quality evaluation values and a second image quality evaluation value obtained on a basis of the plurality of first image quality evaluation values (See rejections applied to claim 1. FIG. 7 shows that each of the N cameras is adjusted to decrease a difference between every one of the plurality of first image quality evaluation values and a second image quality evaluation value (a 

As per claim 9, dependent upon to claim 8, Ikeda teaches the image quality parameter group acquisition unit obtains the image quality parameter group under a constraint condition that ensures a certain image quality (FIG. 7 S14 threshold; para. [0075]-[0076]). 

As per claim 10, dependent upon to claim 8, Ikeda teaches the plurality of pieces of captured image data is captured image data of a plurality of cameras, all of which are the same model, or all or some of which are different models (FIG. 6 N cameras; These cameras are either the same model or all or some of which are different models.)

Claim 11, a method claim, is rejected as applied to corresponding device claim 8 above.
 
Claim 12, a program claim, is rejected as applied to corresponding device claim 8 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US Publication 2018/0288297 A1, hereafter Ikeda), as applied above to claim 1, in view of Morgan et al. (US Publication 2002/0080143 A1, hereafter Morgan).
As per claim 3, Ikeda teaches obtaining the developed image data for cameras 1 to N by performing development processing on a basis of the image quality parameter group repeatedly obtained by the image quality parameter group acquisition unit (FIG. 7), but does not teach similar processing for captured image data from a specific camera.  
Morgan discloses a method for rendering a 3D image by using an offline optimization process to perform specific pre-computations of three-dimensional graphics parameters, which are encoded into a bandwidth-efficient representation for delivery to a computer system having a real-time three-dimensional renderer for display to viewers (ABSTRACT). Specifically, the optimization process is performed in an iterative manner until the quality difference between the current image and an ideal image is within a tolerance threshold (para. [0061] last 7 lines). 
.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US Publication 2018/0288297 A1, hereafter Ikeda), as applied above to claim 1, in view of Fujii et al. (US Publication 2013/0108163 A1, hereafter Fujii).
As per claim 5, Ikeda teaches that image quality adjustment items include resolution and feeling of noise (para. [0057]), but does not teach evaluating color reproducibility. 
Fujii discloses a system for image evaluation (ABSTRACT). Specifically, the system determines noise evaluation, resolution evaluation, color reproducibility evaluation etc., as image evaluation (para. [0107]-[0108]).  
Taking the combined teachings of Ikeda and Fujii as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider determining image quality terms, including color reproducibility, as performed by Fujii in order for the color to be reproducible across different devices. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664